Exhibit 10.2

TRANSACTION BONUS AND RETENTION AGREEMENT

THIS TRANSACTION BONUS AND RETENTION AGREEMENT (this “Agreement”) is made on the
31st day of May, 2016 (the “Effective Date”) by and between DESTINATION
MATERNITY CORPORATION, a Delaware corporation (the “Company”), and RONALD J.
MASCIANTONIO (“Executive”).

1. Definitions. Capitalized terms not otherwise defined herein or in the
Company’s Amended and Restated 2005 Equity Incentive Plan have the meaning
defined in this section:

1.1. “Approved Transaction” means after the Effective Date and prior to June 1,
2017, the consummation of a transaction (or series of related transactions) that
is (a) approved by the Board, and (b) results in (i) a sale of substantially all
the assets of the Company, or (ii) a change in control event described in Treas.
Reg. § 1.409A-3(i)(5)(v).

1.2. “Cause” and “Good Reason” each have the same meaning defined in the
Employment Agreement.

1.3. “Employment Agreement” means that certain Amended and Restated Executive
Employment Agreement between the Company and Executive dated on even date
herewith.

1.4. “Special Committee” means the committee of the Board formed specifically to
evaluate strategic alternatives.

2. Retention Bonus.

2.1. Executive will be entitled to receive one cash bonus in the amount of 30%
of his or her then current annual rate of base salary (the “Retention Bonus”) if
he or she remains continuously employed by the Company through the earliest of
(a) May 31, 2017; (b) 60 days following the formal dissolution of the Special
Committee; or (c) the cessation of Executive’s employment due to his or her
termination without Cause, resignation with Good Reason, death or Disability
(such earliest date, the “Payment Event”).

2.2. If the Payment Event is a cessation of employment described in
Section 2.1(c), payment of the Retention Bonus will be further subject to the
requirement that Executive (or his or her estate or personal representative, as
applicable) execute and deliver a general release of claims against the Company
and its affiliates (or their successors) in a form reasonably prescribed by the
Company and on such release becoming irrevocable within 60 days following such
cessation of employment.

2.3. If the Payment Event triggering the Retention Bonus is described in
Section 2.1(a) or (b), the Retention Bonus will be paid within 15 days following
the applicable Payment Event. If the Payment Event triggering the Retention
Bonus is described in Section 2.1(c), the Retention Bonus will be paid on the
first regularly scheduled salaried employee payroll date that occurs at least 10
days following the date the release described in Section 2.2 becomes
irrevocable; provided however, that if the 60 day period following that Payment
Event straddles two calendar years, the Retention Bonus will then be paid on the
first regularly



--------------------------------------------------------------------------------

scheduled salaried employee payroll date that occurs on or after the later of
(a) the first day of the first calendar year beginning after Executive’s
cessation of employment, or (b) the 10th day following the date the release
described in Section 2.2 becomes irrevocable.

2.4. If an Approved Transaction occurs priors to the Payment Event, no amount
will ever be payable under this Section 2.

3. Transaction Bonus.

3.1. Executive will be entitled to receive one cash bonus in the amount of 60%
of his or her then current annual rate of base salary (the “Transaction Bonus”)
if: (a) an Approved Transaction occurs, (b) Executive exercises all reasonable
efforts to support the Approved Transaction and to cooperate with the Company to
consummate the Approved Transaction; and (c) Executive remains continuously
employed by the Company through the date that is 90 days following the closing
of the Approved Transaction.

3.2. The service condition imposed under Section 3.1(c) will be deemed satisfied
if and when (a) Executive’s employment with the Company ceases following the
Approved Transaction due to his or her termination without Cause, resignation
with Good Reason, death or Disability, (b) Executive (or his estate or personal
representative, as applicable) executes and delivers a general release of claims
against the Company and its affiliates (or their successors) in a form
reasonably prescribed by the Company, and (c) such release becomes irrevocable
within 60 days following such cessation of employment.

3.3. Except as otherwise provided in the following sentence, any Transaction
Bonus payable hereunder will be paid within 15 days after the service condition
described above in Section 3.1(c) is satisfied. If the service condition
described above in Section 3.1(c) is deemed satisfied by operation of
Section 3.2, the Transaction Bonus will be paid on the first regularly scheduled
salaried employee payroll date that occurs at least 10 days following the date
the release described in Section 3.2 becomes irrevocable; provided, that if the
60 day period following Executive’s cessation of employment straddles two
calendar years, the Transaction Bonus will then be paid on the first regularly
scheduled salaried employee payroll date that occurs on or after the later of
(a) the first day of the first calendar year beginning after Executive’s
cessation of employment, or (b) the 10th day following the date the release
described in Section 3.2 becomes irrevocable.

3.4. For avoidance of doubt, for purposes of this Agreement, employment with the
Company will be deemed to include service with an Affiliate of the Company (and,
in the case of an Approved Transaction described in Section 1.1(b)(i) (sale of
substantially all the assets of the Company), with the acquirer of the Company’s
assets or an Affiliate of any such acquirer). In addition, in connection with an
Approved Transaction described in Section 1.1(b)(i), a termination of the
Executive’s employment with the Company will not constitute a termination
without Cause if the Executive is offered employment on substantially comparable
terms by an acquirer of the Company’s assets or by an Affiliate of such
acquirer, whether or not Executive accepts such employment.

 

-2-



--------------------------------------------------------------------------------

3.5. If the Retention Bonus has become payable to Executive by virtue of a
Payment Event described in Section 2.1(b) (dissolution of Special Committee) and
an Approved Transaction thereafter occurs, the Transaction Bonus amount
described in Section 3.1 will be reduced by 50%.

4. Treatment of Time-Vested Equity Awards. All time-vested equity incentive
awards (such as stock option or restricted stock awards) that are held by
Executive on the Effective Date and that, as of the time immediately prior to a
Change in Control, remain outstanding and otherwise unvested will vest at that
time, provided Executive remains in service with the Company through the closing
of such Change in Control.

5. Miscellaneous.

5.1. Expiration of Retention and Transaction Bonuses. Sections 2 and 3 of this
Agreement will expire, and Executive will have no further rights thereunder, if
neither a Payment Event nor an Approved Transaction occurs prior to June 1,
2017.

5.2. Assignment of Rights. Executive may not sell, assign, alienate, pledge or
otherwise transfer any right under this Agreement. Any attempt to make such a
transfer will be void ab initio.

5.3. No Restrictions on Corporate Actions. This Agreement does not restrict the
ability of the Company or its stockholders to freely negotiate, decline to
negotiate, renegotiate, modify or terminate any transaction that may constitute
an Approved Transaction hereunder or any agreement relating thereto, provided
that in all cases the Company will honor the express terms of this Agreement and
the Employment Agreement.

5.4. No Right to Continued Employment. Neither the execution of this Agreement
nor the award of any bonus hereunder will be construed as entitling Executive to
continued employment with the Company (or any Affiliate of or successor to the
Company) or otherwise interfere with the right of the Company (or any Affiliate
of or successor to the Company) to terminate Executive’s service at any time for
any reason.

5.5. Governing Law. This Agreement will be construed in accordance with and
governed by the laws of the State of Delaware, without application of the
principles of conflicts of laws.

5.6. Taxes. All payments hereunder will be made net of any amount necessary to
satisfy applicable tax withholding requirements, as well as any amounts then
owed by Executive to the Company or any of their Affiliates. Notwithstanding any
other provision of this Agreement, payments hereunder will be limited to the
maximum amount that would not (when taken together with all other payments,
rights and benefits that Executive receives or is entitled to receive) subject
Executive to an excise tax under Section 4999 of the Internal Revenue Code.

5.7. Entire Agreement. This Agreement, together with the Employment Agreement,
represent the entire agreement between the parties hereto relating to the
subject matter hereof, and supersede all prior and contemporaneous discussions,
agreements and understanding of every nature related thereto.

 

-3-



--------------------------------------------------------------------------------

5.8. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an original
and all of which together will be deemed to be one and the same instrument.

IN WITNESS WHEREOF, Executive has executed and delivered this Agreement and the
Company has caused this Agreement to be executed and delivered by its duly
authorized representative, in each case on the date first above written.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Name:   Anthony M. Romano Title:   Chief Executive Officer, President &
Interim Chief Financial Officer EXECUTIVE

/s/ Ronald J. Masciantonio

 

-4-